Citation Nr: 0909362	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  04-22 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a neck injury.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for a back injury.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to September 
1986, from October 1990 to November 1991, and from February 
1992 to July 1994.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2003 rating decision by the Waco, 
Texas, Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  

Subsequent to the issuance of the most recent supplemental 
statement of the case in August 2006, the Veteran submitted 
medical evidence pertaining to her attempt to reopen her 
claim for service connection for bipolar disorder to the 
Board without waiver of RO consideration; as the Board is 
reopening that claim, there is no prejudice to the Veteran in 
the Board's consideration of that evidence in the first 
instance.  38 C.F.R. § 20.1304(c) (2008).

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in March 2007; a transcript of 
that hearing is of record.  Subsequent to that hearing, the 
Veteran appointed a new representative.  An informal hearing 
presentation was received from that representative in 
November 2008.

The Board grants herein reopening of the claims for service 
connection for neck injury, back injury, and bipolar 
disorder.  The Board then REMANDS, for additional 
development, those reopened claims.  The remanded claims will 
be addressed by the RO, via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection 
for a neck injury was  denied in a June 2002 rating decision 
on the basis that there was no nexus evidence between the 
Veteran's service and her current neck pathology.

2.  Evidence received since the prior final June 2002 rating 
decision relates to an unestablished fact necessary to 
substantiate the claim for service connection for a neck 
injury and it raises a reasonable possibility of sustaining 
the claim on appeal.

3.  The Veteran's claim of entitlement to service connection 
for a back injury was  denied in a June 2002 rating decision 
on the basis that there was no nexus evidence between the 
Veteran's service and her current back pathology.

4.  Evidence received since the prior final June 2002 rating 
decision relates to an unestablished fact necessary to 
substantiate the claim for service connection for a back 
injury and it raises a reasonable possibility of sustaining 
the claim on appeal.

5.  The Veteran's claim of entitlement to service connection 
for bipolar disorder was denied in a June 2002 rating 
decision on the basis that there was no nexus evidence 
between the Veteran's service and her current diagnosis of 
bipolar disorder.

6.  Evidence received since the prior final June 2002 rating 
decision relates to an unestablished fact necessary to 
substantiate the claim for service connection for bipolar 
disorder and it raises a reasonable possibility of sustaining 
the claim on appeal.


CONCLUSIONS OF LAW

1.  The RO's June 2002 denial of service connection for a 
neck injury is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2008).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a neck injury, 
and the claim is reopened.  38 U.S.C.A. §§ 5107(a), 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  The RO's June 2002 denial of service connection for a 
back injury is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2008).

4.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a back injury, 
and the claim is reopened.  38 U.S.C.A. §§ 5107(a), 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).

5.  The RO's June 2002 denial of service connection for 
bipolar disorder is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2008).

6.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for bipolar 
disorder, and the claim is reopened.  38 U.S.C.A. §§ 5107(a), 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

As an initial matter, the Board notes that the duty to notify 
and assist with regard to the issues of whether new and 
material evidence has been received for the claims for 
service connection for neck injury, back injury, and bipolar 
disorder has been met to the extent necessary to reopen the 
claim, such that any deficiency in this regard is harmless 
error.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Reopening Claims for Service Connection

Generally, a claim which has been denied may not thereafter 
be reopened and allowed based on the same record.  38 
U.S.C.A. § 7105.  However, pursuant to 38 C.F.R. § 5108, if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's determination as to whether new and 
material evidence has been submitted, the Board has a 
jurisdictional responsibility to determine whether a claim 
previously denied by the RO is properly reopened.  See 
Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 
38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must 
initially determine whether there is new and material 
evidence to reopen the claims.  

Neck Injury

The Veteran submitted her original claim for service 
connection for neck injury in July 2001.  The RO denied this 
initial claim in a June 2002 rating decision, finding that 
there was no nexus evidence relating her current neck 
pathology to an injury in service.  The Veteran did not 
appeal this rating, therefore, the RO's decision of June 2002 
is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103.

The evidence at the time of the June 2002 rating decision 
included the Veteran's service treatment records, which 
included the July 1995 report of medical history on which the 
Veteran reported that she injured her neck and back in a 
motor vehicle accident in July 1992; examination of the spine 
on the July 1995 examination was normal.  A January 2002 VA 
examination report included a history of motor vehicle 
accidents in 1992 and May 2001, and an incident when she was 
riding a bus in July 2001 when it hit a bump and bounced, 
landing hard on the seat.  The diagnosis was status post 
motor vehicle accident in 1992, while in service with 
probable minor whiplash injury; no evidence from past history 
or current history and exam of cervical radiculopathy; 
repeated minor injuries, one due to motor vehicle accident, 
the second due to a rough bus ride after military service, 
both of which aggravated her existing pain complaints.  

Evidence submitted since that time includes a VA examination 
report dated in February 2005 that diagnoses degenerative 
disc disease of the cervical spine that is likely as not 
related to injury sustained in July 1992.  This evidence is 
new because it has not previously been considered.  It is 
also material because it relates to the previously 
unestablished fact that the Veteran has a current chronic 
cervical spine disability attributable to injury in service.  
As the evidence is new and material, the claim is reopened.

Back Injury

The Veteran submitted her original claim for service 
connection for back injury in April 1999.  The RO denied this 
initial claim in a June 1999 rating decision finding that 
there was no nexus evidence relating her current low back 
pathology to an injury in service.  The Veteran did not 
appeal this rating.  In July 2001, she attempted to reopen 
the claim.  The RO again denied the claim in a June 2002 
rating decision, finding that there was no nexus evidence 
relating her current back pathology to an injury in service.  
The Veteran did not appeal this rating, therefore, the RO's 
decision of June 2002 is final.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.

The evidence at the time of the June 2002 rating decision 
included the Veteran's service treatment records, which 
included the July 1995 report of medical history on which the 
Veteran reported that she injured her neck and back in a 
motor vehicle accident in July 1992; examination of the spine 
on the July 1995 examination was normal.  A January 2002 VA 
examination report included a history of motor vehicle 
accidents in 1992 and May 2001, and an incident when she was 
riding a bus in July 2001 when it hit a bump and bounced, 
landing hard on the seat.  The examiner noted complaints of 
tenderness of the lower back, and the diagnosis was no 
evidence of radiculopathy of the lower extremities by history 
or physical exam.  

Evidence submitted since that time includes a VA examination 
report dated in February 2005 that diagnoses degenerative 
disc disease of the lumbar spine that is likely as not 
related to injury sustained in July 1992.  This evidence is 
new because it has not previously been considered.  It is 
also material because it relates to the previously 
unestablished fact that the Veteran has a current chronic 
lumbar spine disability attributable to injury in service.  
As the evidence is new and material, the claim is reopened.

Bipolar Disorder

The Veteran submitted her original claim for service 
connection for bipolar disorder in April 1999.  The RO denied 
this initial claim in a June 1999 rating decision finding 
that there was no nexus evidence relating her current 
diagnosis of bipolar disorder to a period of service.  The 
Veteran did not appeal this rating.  In July 2001, she 
attempted to reopen the claim.  The RO again denied the claim 
in a June 2002 rating decision, finding that there was no 
nexus evidence relating her current bipolar disorder to 
service.  The Veteran did not appeal this rating, therefore, 
the RO's decision of June 2002 is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.

The evidence at the time of the June 2002 rating decision 
included the Veteran's service treatment records, which did 
not show any treatment or diagnosis of bipolar disorder; a 
March 1999 VA treatment record showing a diagnosis of bipolar 
disorder; a January 2002 VA examination report, completed 
without review of the claims folder, that diagnosed 
"depression, bipolar" but did not relate the condition to 
the Veteran's service.  

Evidence submitted since that time includes a VA treatment 
record dated in March 2004 that diagnoses bipolar disorder 
and PTSD and states that "both conditions appear to be 
related to pt's military experience in Iraq."

This evidence is new because it has not previously been 
considered.  It is also material because it relates to the 
previously unestablished fact that the Veteran has a current 
diagnosis of bipolar disorder attributable to a period of 
active service.  As the evidence is new and material, the 
claim is reopened.


ORDER

New and material evidence has been received to reopen a claim 
of entitlement to service connection for a neck injury and 
the claim is reopened.  To that extent only, the appeal is 
allowed.

New and material evidence has been received to reopen a claim 
of entitlement to service connection for a back injury and 
the claim is reopened.  To that extent only, the appeal is 
allowed.

New and material evidence has been received to reopen a claim 
of entitlement to service connection for bipolar disorder and 
the claim is reopened.  To that extent only, the appeal is 
allowed.


REMAND

As new and material evidence has been received to reopen the 
claims for service connection, the claims must be 
readjudicated on a de novo basis.  The Veteran contends that 
she injured her neck and back in a motor vehicle accident 
during service in July 1992.  The service treatment records 
from this period of service are unavailable.  The hospital 
where the Veteran contends she was treated following the 
accident has closed and no records are available.  The lack 
of contemporaneous medical records does not, in and of 
itself, render lay testimony not credible.  Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

As noted above, the Veteran did report on a service 
examination in July 1995 that she had been injured in July 
1992.  Additionally, a statement from an agent of the State 
Farm Insurance Company dated in November 2003 indicated that 
the Veteran filed a claim based on an accident that occurred 
on July 21, 1992, that she was paid $4,956.33 under personal 
injury protection, and that physical therapy appointments 
were authorized for approximately four months after the 
accident.  No other records were available.

The record indicates that she had another automobile accident 
in May 2001 and also was involved in a rough bus ride in July 
2001 that apparently injured her neck.

A VA examination report dated in February 2005 included 
diagnoses of degenerative disc disease of the lumbar and 
cervical spine that were likely as not related to injury 
sustained in July 1992.  However, a November 2005 addendum 
report stated that after review of the claims folder that the 
Veteran's current cervical and lumbar degenerative disc 
disease were less likely as not related to the injury 
sustained in July 1992.  There was no basis given for the 
revised opinion.  It appears that another examination, with 
full review of the claims folder, and a complete rationale 
for all opinions expressed, is necessary to assess the 
reopened claims for service connection for neck and back 
injuries.

With respect to the Veteran's claim for service connection 
for bipolar disorder, the Board notes that the VA examination 
in January 2002 was done without review of the claims folder.  
The March 2004 VA treatment record that diagnosed bipolar 
disorder and PTSD and stated that "both conditions appear to 
be related to pt's military experience in Iraq" also does 
not reflect a complete review of the record.  A current 
comprehensive VA psychiatric examination is indicated.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
orthopedic examination to address the 
etiology of any diagnosed neck and back 
disorder(s), to include degenerative disc 
disease of the lumbar or cervical spine.  
The claims folder should be made available 
to the examiner for review in conjunction 
with the examination.

Based upon a review of the claims folder, 
the examiner should provide an opinion as 
to whether it is at least as likely as not 
(a 50 percent probability or greater) that 
any neck and/or back disorder, to include 
degenerative disc disease of the lumbar or 
cervical spine, is attributable to 
service, including the reported automobile 
accident in July 1992.  All opinions 
expressed by the examiner should be 
accompanied by a complete rationale.

2.  The Veteran should be afforded a VA 
psychiatric examination to address the 
etiology of any diagnosed psychiatric 
disorder, to include bipolar disorder.  
The claims folder should be made available 
to the examiner for review in conjunction 
with the examination.

Based upon a review of the claims folder, 
the examiner should provide an opinion as 
to whether it is at least as likely as not 
(a 50 percent probability or greater) that 
any psychiatric disorder, to include 
bipolar disorder, is attributable to 
service, including service in support of 
Desert Storm.  All opinions expressed by 
the examiner should be accompanied by a 
complete rationale.

3.  Thereafter, the Veteran's claims on 
appeal must be readjudicated on the basis 
of all of the evidence of record and all 
governing legal authority.  If any benefit 
sought on appeal remains denied, the 
Veteran and her representative must be 
provided with a supplemental statement of 
the case.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


